Case 2:20-cv-13195-DPH-CI ECF No. 1, PagelD.1 Filed 11/19/20 Page 1 of 17 7
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint) |

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

 

Randy Gill 322447 com: 220918

Judge: Hood, Denise Page
MJ: Ivy, Curtis

. as pn ; Filed: 11-19-2020 At 10:22 AM
(Write the full name of each plaintiff who is filing this PRIS RANDY GILL V MIDLAND COUNTY ET AL (SS)

complaint. If the names of all the plaintiffs cannot fit in
the space above, please write “see attached” in the space

and attach an additional page with the full list of names.) Jury Trial: a Yes O No
v. (check one)

Midland County 1 anh

tdvenced Core ectiunal
Health core pre NC,

(Write the full name of each defendant who is being sued. If
the names of all the defendants cannot fit in the space above,
please write “see attached” in the space and attach an
additional page with the full list of names. Do not include
addresses here.)

 

 

Complaint for Violation of Civil Rights
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access
to electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full
social security number or full birth date; the full name of a person known to be a minor; or a complete financial
account number. A filing may include only: the last four digits of a social security number; the year of an
individual’s birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements,
or any other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to
proceed in forma pauperis.

 

 

 
Case 2:20-cv-13195-DPH-CI ECF No.1, PagelD.2 Filed 11/19/20 Page 2 of 17
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

L The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Ro aby Csi | |

All other names by which you have been known:

 

 

ID Number 322447
Current Institution R G C

Address 33 55 Copper oC
Jockson LU YYW

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation.
Make sure that the defendant(s) listed below are identical to those contained in the
above caption. For an individual defendant, include the person’s job or title (if known)
and check whether you are bringing this complaint against them in their individual
capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

 

 

Name Adoca cod. CorrecTeona ( Healthcoce LAC:
Job or Title Heal7 care Deroy er
(if known) ,

Shield Number WW, ft
Employer Mi df. ys County

 

 

Address BqI7t7 Bakers te ack.
Peoria EL bIG(S
ny Individual capacity va Official capacity
Case 2:20-cv-13195-DPH-CI ECF No. 1, PagelD.3 Filed 11/19/20 Page 3 of 17
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

Defendant No. 2

Name rd la ack County

 

 

 

 

 

Job or Title {V lA (
(if known)
Shield Number WA
Employer Al/ £c
Address 530 W, c \le worrh St
Wy b4O
wf Individual capacity OY Official capacity

Defendant No. 3

 

 

 

 

 

 

Name ‘Doctor Che\\aun
Job or Title Doctne
(if known)
Shield Number NE 4
Employer Adueacec Cottectionn | Weultaccre Pc
Address 392). W, Baring Trace
Peotin Shr AIS
CL] Individual capacity “of Official capacity

Defendant No. 4

Name Wr

Job or Title
(if known)

Shield Number
Employer
Address

 

 

 

 

 

Cl Individual capacity Cl Official capacity
Case 2:20-cv-13195-DPH-CIl ECF No. 1, PagelD.4 Filed 11/19/20 Page 4 of 17
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

II. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights,
privileges, or immunities secured by the Constitution and [federal laws].” Under Bivens v. Six
Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue
federal officials for the violation of certain constitutional rights.

A. Are you bringing suit against (check all that apply):

O Federal officials (a Bivens claim)
State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” 42 U.S.C. § 1983. If you
are suing under section 1983, what federal constitutional or statutory right(s) do you
claim is/are being violated by state or local officials?

Foaal protection clwse Ait gqeurapttes Our shy By the constityticn.
Egucl A107 of lau» From the 9 fareat ding & of Coud’- L%,
The right To be tested for coux WG and Gl ofFeersS ond
aka, acstrateecr ard pros £ pr Por boat The Kitt hen STEFE To b
tested , ot 6m 1GT® AmendmerTS,

The right fo weer a mask,
The righT to clean Cur liyiag are4S , ly root , preres,

Krosak , bathroom [shovrer , to FL bleech eve volay,

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional
rights. If you are suing under Bivens, what constitutional right(s) do you claim is/are
being violated by federal officials?
Case 2:20-cv-13195-DPH-CI ECF No.1, PagelD.5 Filed 11/19/20 Page 5 of 17
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

D. Section 1983 allows defendants to be found liable only when they have acted “under
color of any statute, ordinance, regulation, custom, or usage, of any State or Territory or
the District of Columbia.” 42 U.S.C. § 1983. If you are suing under section 1983,
explain how each defendant acted under color of state or local law. If you are suing
under Bivens, explain how each defendant acted under color of federal law. Attach
additional pages if needed.

# Not testing Food stewart or Kitchen StaEE ty gaturtee Here ate clear
oF couik-({ +o aot to spread f# into The Sail popelatioa.

The Tight bo Yalleou he gevenerys ordinance with Social olystoac: ard.

Q llowin us to wear Mes, wash hands with ant] hacter a ( opps

(leone evr cells wittr bleech, Duy roo, sym , Cleqaek Aarly twith bleach
Mary live in danger Violation of michigan rules oF Profe ssioac( concucte
9 Tak0 ac, mney . lamates whe are 12SP5 urde- the poverty rate . up
Stuy Chane risins poreceeS on COUN SEC yy fteas , Al/ the hate”
reusing fo test Phtin ak Gy inel odvwrcal lorrectercl hefthar. —
* Denyins, 4Armates cove -/¢ HesTi—y 4 ayia The lamafes lights to
The eye ( Protection Clause , and egual protection oF tlhe law,
on qT sth 6m om (4™ amendmert rights. Ploctag high fords
Inmates “durny this health erisis,

Ss of at e & GCE and mMerd Cou Aa refuset To Use
- Cc
Cry Punching, OT] all to CASL-LC_ te s7 tAG col Saeti , Fron, Covidd (F

J

III. Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

Pretrial detainee

Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner g m (3 62
Convicted and sentenced federal prisoner

Other (explain) Slavery 4 And Inve luntary Sovitude [ / /

REY om

IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally
involved in the alleged wrongful action, along with the dates and locations of all relevant
events. You may wish to include further details such as the names of other persons involved in
the events giving rise to your claims. Do not cite any cases or statutes. If more than one claim
is asserted, number each claim and write a short and plain statement of each claim in a separate
paragraph. Attach additional pages if needed.

5
Case 2:20-cv-13195-DPH-CI ECF No.1, PagelD.6 Filed 11/19/20 Page 6 of 17
MIED ProSe 4 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

A. If the events giving rise to your claim arose outside an institution, describe where and
when they arose.

M dlandl_ Counter |
Mebland County 75% district ard 2" crrewel,

From Aug ZOZO - Sept 2620

B. If the events giving rise to your claim arose in an institution, describe where and when
they arose.

Nidleatl county Jarl ) in micl lark Count y

From flug COLO - Sept 2OzO

nen
Ava Wr aeae - Se W y550

C. What date and approximate time did the events giving rise to your claim(s) occur?

Aug 2020 - Sept ZO2O, Weekdays , wekeals
! pbs
/\v& t i PoQo Seth pare (Buss ines 5 hows
Case 2:20-cv-13195-DPH-CI ECF No.1, PagelD.7 Filed 11/19/20 Page 7 of 17

MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

Dz. What are the facts underlying your claim(s)? (For example: What happened to you?
Who did what? Was anyone else involved? Who else saw what happened?)

Mid end County ) Everyone. Knew what LES hag pia 4 thar tapas ark
|, Vo mast given, do gloves for cleaning 4 Ab artibacterial soap , No Socte(

(9TGRCEL
ain BlZech for dear any th j Vo Testing done On stat F Focal
Stewortess of admini 3 raton SIaF€, kare not ~/eanool ot bloacls.

3B. Phomes visizas MAaChines., and Kicas . losecl-
yu, Ym Sth, tn gm | uth anand nentS Violations by 7ST Dist ick, jt2 cireurh
e 1

CN
S, coud-l¢ teste done : |
CG an tue not we, ze place to be. wg tues prada (. |
: | C q lot of mortal , Emotional laanceal , tnd spiritual
htt pace obs.

Pe cholo cal Poin an kg .
B.Deprived Je CompetenT Legal representatien due the health

( oty E competent health care Frost: ay
C1825) EE ca lean Ed. sake enyironmat Frae Cound 19

beeen’ thet could be poss: ble cace len» /
The nighT to epuel protector Clause , and epual protection
of by the Michigan ConstituTior, fhe right

laws G uarantee ‘
to weer mask onc goves- The County Jee { Grol abvancot

Go rrecHone( hee (theace INC. +o Bellow He Qovernocs
OCAiNGACeS and (S5Ue, mask ard gleves ond cond HG
festine and Sefe , lean i qe ran Free ENON MONE, {lou Cay
anyone. Fecus on aay lexa( mettec when there healt
IS alwus Ly danger FP?

" g ’
Case 2:20-cv-13195-DPH-CIl ECF No. 1, PagelD.8 Filed 11/19/20 Page 8 of 17
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

V. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state
what medical treatment, if any, you required and did or did not receive.

Deep Psy cholyteal!, mental, emotional and spiritual para ond duress.
Covid-14 testiac , Gloves, masks, malatreatment , deliberate LndsFlerence ,

Gross Nealect oF Duty , Mo bleach, No social diskarcrna “ MalFeasance not
Protecting out heal4ttr, ctuel rights, Aopsrert dange- Fram Covidl 1G,

Muer gor Gay +estin done i medical pnolpract ce ,
Wnsafe liv condifiens, negligence Fer Ie,
Malicious Abuse of te Legal proces >. ,
Maliccous Prosecution Ol urérey The Health Cris@Se

Psy chigtric torture , duress , DeticT vE DuTeS

VI. ‘Relief
State briefly what you want the court to do for you. Make no legal arguments. Do not cite any

cases or statutes. If requesting money damages, include the amounts of any actual damages
and/or punitive damages claimed for the acts alleged. Explain the basis for these claims.

|. teste AG done on all inmates, StaFE, Kitchen workers, oduaasteitios

for Covidl 7 - | |
Cc. Masks, gloves, Bleach , Cleénjae, oF every pod antl cel wd bloce
3 Low bends Fer peer at high visk c& Coud/¢,

L
K 6o OO foe pan and suffecinrge ond %00 Por each oe o
Incarceration during The porter. / Rights ace
5. The t all Prisone CS Lul( cons titu tine 7

Protected -
VII.

Case 2:20-cv-13195-DPH-CI ECF No.1, PagelD.9 Filed 11/19/20 Page 9 of 17
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]o action
shall be brought with respect to prison conditions under section 1983 of this title, or any other
Federal law, by a prisoner confined in any jail, prison, or other correctional facility until such
administrative remedies as are available are exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed
if you have not exhausted your administrative remedies.

A.

Did your claim(s) arise while you were confined in a jail, prison, or other correctional
facility?

"A Yes
O

No

If yes, name the jail, prison, or other correctional facility where you were confined at
the time of the events giving rise to your claim(s).

midland County Jai |

Does the jail, prison, or other correctional facility where your claim(s) arose have a
grievance procedure?

Yes
0 No
Oo Do not know

Does the grievance procedure at the jail, prison, or other correctional facility where
your claim(s) arose cover some or all of your claims?

O Yes

x

oO Do not know

If yes, which claim(s)?
Case 2:20-cv-13195-DPH-CI ECF No. 1, PagelD.10 Filed 11/19/20 Page 10 of 17
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

Dz. Did you file a grievance in the jail, prison, or other correctional facility where your
claim(s) arose concerning the facts relating to this complaint?

O Yes

if No

If no, did you file a grievance about the events described in this complaint at any other
jail, prison, or other correctional facility?

O Yes
"4 No

E. If you did file a grievance:

1. Where did you file the grievance?

with Sail stFF

2. What did you claim in your grievance?

Danger from Cond -1F,
Gress Weg lig ence by adunced Cortectonal helfhcare.

Wot abeyine, He governocs ordinance, anh
hot protect us Fran ShFF mentbers who
havent been tested

3. What was the result, if any?

Wothing at all

10

 
Case 2:20-cv-13195-DPH-CI ECF No.1, PagelD.11 Filed 11/19/20 Page 11 of 17
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

4, What steps, if any, did you take to appeal that decision? Is the grievance
process completed? If not, explain why not. (Describe all efforts to appeal to
the highest level of the grievance process.)

N/A

F, If you did not file a grievance:
1. If there are any reasons why you did not file a grievance, state them here:
2. If you did not file a grievance but you did inform officials of your claim, state

who you informed, when and how, and their response, if any:

G. Please set forth any additional information that is relevant to the exhaustion of your
administrative remedies.

Asked Yor must ,aloves , Testiny hlacech,

(Note: You may attach as exhibits to this complaint any documents related to the
exhaustion of your administrative remedies.)

11
Case 2:20-cv-13195-DPH-CI ECF No.1, PagelD.12 Filed 11/19/20 Page 12 of 17
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

VIII. Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court
without paying the filing fee if that prisoner has “‘on three or more prior occasions, while
incarcerated or detained in any facility, brought an action or appeal in a court of the United
States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
upon which relief may be granted, unless the prisoner is under imminent danger of serious
physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes
rule”?

O Yes

LD xe

If so, state which court dismissed your case, when this occurred, and attach a copy of the order
if possible.

(WA

A. Have you filed other lawsuits in state or federal court dealing with the same facts
involved in this action?

O Yes
wa No

B. If your answer to A is yes, describe each lawsuit by answering questions | through 7
below. (If there is more than one lawsuit, describe the additional lawsuits on another
page, using the same format.)

l. Parties to the previous lawsuit

Plaintiff(s) WA
Defendant(s) UU /, A

 

 

2. Court (if federal court, name the district; if state court, name the county and
State)
WA
3. Docket or index number

M/A

12
Case 2:20-cv-13195-DPH-Cl ECF No.1, PagelD.13 Filed 11/19/20 Page 13 of 17
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

 

 

 

4. Name of Judge assigned to your case
{V/A
5. Approximate date of filing lawsuit
UA
6. Is the case still pending?
C Yes
O No
If no, give the approximate date of disposition. ll / A-
7. What was the result of the case? (For example: Was the case dismissed? Was
judgment entered in your favor? Was the case appealed?)
C. Have you filed other lawsuits in state or federal court otherwise relating to the

conditions of your imprisonment?

O

Yes

WY x

D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7
below. (If there is more than one lawsuit, describe the additional lawsuits on another
page, using the same format.)

1.

Parties to the previous lawsuit

Plaintiff(s) WY, 4
Defendant(s) IV, 1, A

Court (if federal court, name the district; if state court, name the county and
State)

Docket or index number

w/t

13
Case 2:20-cv-13195-DPH-Cl ECF No.1, PagelD.14 Filed 11/19/20 Page 14 of 17

MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

IX.

 

 

 

4, Name of Judge assigned to your case
Vip

5. Approximate date of filing lawsuit
6. Is the case still pending?

O Yes

Cy No

If no, give the approximate date of disposition. /| / AR

“T

7. What was the result of the case? (For example: Was the case dismissed? Was

judgment entered in your favor? Was the case appealed?)

Vt.

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity for
further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-

related papers may be served. I understand that my failure to keep a current address on
file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: !

 

Signature of Plaintiff ENG é C4

Printed Name of Plaintiff RK gadis b/ Cel /
Prison Identification # 522Y,

Prison Address 33 55 Cooper 5 t

Jackson L440. H#720/
City State Zip Code

 

14
Case 2:20-cv-13195-DPH-CIl ECF No.1, PagelD.15 Filed 11/19/20 Page 15 of 17
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

Additional Information:
Hous als ae have SOMGOANE pry
The Filecag te2's rr Y

» crAlso aS So
OS Cxacl OrteS LD Bealive Avx Lote SP

Sette am wes beac keced To clitea Co Where
Cameluas wes san

 

LD yvld gho Lile COPY S of every They

SEN+F feck to me. please angl thank oc)

15
322477
3858 (coper St
rsuckson , Mi 49201

ECF No. 1, PagelD.16 Filed 11/19/20. Page 16 of 1

Case 2:20-cv-13195-DPH-Cl

Randy Gil

5.004.602

 

ap
we

gut

oka
a

United States bistret (ae

Clerks of fice
23! Lato vet te Boulevarol
Detrort Michigun 12226
Case 2:20-cv-13195-DPH-Cl ECF No.1, PagelD.17 Filed 11/19/20 Page 17 of 17
